Citation Nr: 0802888	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to August 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  

The claims file was later transferred to the RO in Cheyenne, 
Wyoming.  The veteran participated in a video conference 
hearing from this RO in December 2007.  A copy of the 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no medical or X-ray evidence of a chronic right 
or left knee disability, to include arthritis until many 
years post-service and the preponderance of the competent 
opinion evidence is against a causal link between 
osteoarthritis of either knee and any incident of active 
service, to include trauma sustained as a result of certain 
in-service duties.


CONCLUSION OF LAW

Osteoarthritis of the knees was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran was issued a VCAA letter regarding 
this issue in May 2006.  This notice fulfilled the provisions 
of 38 U.S.C.A. § 5103(a).  The veteran has been informed 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; the information and 
evidence the claimant is expected to provide; and to provide 
any evidence in his possession that pertains to the claim.  
The May 2006 letter also informed the veteran of how a 
disability rating and effective date is established, as 
required by Dingess.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The May 2006 VCAA notification letter was furnished 
to the veteran prior to the June 2006 RO decision that is the 
subject of this appeal.  

With respect to the duty to assist, the Board finds that all 
necessary assistance has been provided to the veteran.  The 
evidence of record includes service medical records, private 
medical records and VA medical records.  In June 2006, VA 
received the veteran's response that he had no other 
information or evidence to give VA to substantiate his claim.  
Among the medical records are two opinions (one from a VA 
doctor and one from a private doctor) regarding whether there 
is a nexus between the veteran's service and the 
osteoarthritis of the knees.  The record also contains the 
report from a September 2006 VA examination in which the 
examiner provided an opinion regarding whether there was a 
nexus between the veteran's service and his current 
disability.  There is no medical or X-ray evidence of a 
chronic right or left knee disability, to include arthritis, 
until many years after service.  There are several competent 
opinions of record that address the question of whether a 
current knee disability began during service or is otherwise 
causally linked to service.  The most recent medical opinion 
was based upon a review of the record and is supported by a 
rationale.  After review of these records, the Board finds 
that there is competent, non-speculative evidence of record 
sufficient to adjudicate this appeal.  Thus, there is no duty 
to provide another examination.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim on appeal.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the arthritis became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The veteran contends that he has a bilateral knee disability 
that is attributable to service.  During the hearing before 
the Board, the representative noted that the veteran 
specifically contended that the cold and wet weather 
conditions with inadequate clothing and heat while serving in 
the Aleutian Islands contributed to the veteran's current 
bilateral knee condition.  The veteran testified that his 
knees did not bother him when he left service, but bothered 
him "right after" his separation from service.  The veteran 
further testified that he had surgery on one knee in 1950.  
In his substantive appeal (VA Form 9), the veteran asserted 
that his knee disability was the result of laying and 
crawling around the mud in foxholes.

Service medical records do not document any treatment for a 
right or left knee disability.  The veteran does not contend, 
however, that there was a specific injury in service, but 
rather it was conditions of service that led to a bilateral 
knee disability.

In a January 1992 private treatment record, a clinician 
documented that the veteran was three months post right knee 
total joint arthroplasty and that the veteran sought to have 
a similar procedure done on his left knee.  The clinician 
noted that the veteran had a long history of knee problems 
dating back to the early 1970s.  (As noted above, the veteran 
was on active duty from October 1940 to August 1944.)  The 
clinician did not note any history of surgery or other 
medical treatment of the knee prior to 1970.

The claims file includes a May 2006 letter from a VA medical 
doctor.  He documented that the veteran has osteoarthritis 
which caused chronic knee pain and that he had a knee 
replaced.  He further noted that during service, the veteran 
was exposed to lying and crawling in the mud.  The medical 
doctor opined that "[i]t was certainly probable that this 
activity contributed to his current diagnosis of 
osteoarthritis of the knees."

In June 2006, the veteran's wife submitted a statement.  She 
wrote that right after they were married in November 1944, 
the veteran complained about his bilateral knees.  She 
verified that he had left knee surgery in the late 1940s.  
She noted that records documenting his treatment for his 
knees during the 1950s were not available.  She then noted 
that he was having knee problems when the veteran was 
discharged from service.

The veteran underwent a VA examination in September 2006.  
The veteran informed the examiner that his knees bothered him 
soon after discharge.  The examiner wrote, however, that the 
veteran was unable to quantify this statement.  Diagnosis was 
degenerative joint disease with bilateral total knee 
arthroplasty.  She opined that the bilateral knee condition 
was not caused by or related to service.  She documented that 
her opinion was based on several considerations, including:  
1) that there no recorded injury during service; 2) the 
veteran did not have a job that required or resulted in knee 
impact on a routine basis; and 3) that following service he 
returned to farming and continued that work for many years.  
She noted that she did not know of any literature that 
indicated that crawling about on the ground in foxholes 
caused the veteran's type of knee disability.

In November 2006, the veteran submitted an opinion from a 
private medical doctor.  The medical doctor noted, after 
examining and reviewing the veteran's records that as early 
as 1973, the veteran was found to have severe degenerative 
arthritis.  He wrote that, with that degree of degenerative 
change by that age, it was obvious that the veteran had 
predisposing factors.  He noted that the veteran's service - 
living and working conditions and demands during World War 
II.  He indicated that the veteran's service "probably did 
aggravate and precipitate the severe degenerative arthritis 
he is now experiencing and has over the past forty years."

Analysis

The Board finds that service connection for osteoarthritis of 
the knees is not warranted.  In this case, the veteran has 
not contended that he had knee pain at the time of discharge 
from service.  Further, there is no medical evidence that he 
had been diagnosed as having arthritis within one year of 
discharge from service, and the veteran has not asserted that 
he was diagnosed within one year.  See 38 C.F.R. §§ 3.307, 
3.309.  Although the veteran and his wife noted that he had 
surgery between the late 1940s and1950 on one knee, there is 
no documentation of this surgery and neither the veteran nor 
his wife provided specifics regarding this surgery.  There is 
medical evidence that documents the history of the knee 
disability, but this medical evidence indicates that the 
veteran's treatment began around 1970, more than 25 years 
after service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In other words, this type of evidence is too remote to be 
causally linked.  

There are several nexus opinions of record.  The Court has 
held that it is the Board's duty to determine the credibility 
and weight of evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Although the Board may not ignore the opinion of 
a physician, it is free to discount the credibility of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The Board further notes that greater weight may 
be placed on one physician's opinion than another physician's 
opinion depending on factors such as reasoning employed by 
the physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  With these principles in mind, the Board will review 
the evidence of record.

Regarding the May 2006 opinion by a VA medical doctor, the 
physician did not note review of the claims file.  Although 
he opined that it was "certainly probable" that the 
veteran's "lying and crawling in the mud" contributed to 
the development of his bilateral knee disability, the medical 
doctor did not provide any rationale for this opinion.  
Therefore, the Board finds the opinion to be of low probative 
value.

Regarding the November 2006 private opinion, the Board notes 
that the physician reviewed records.  The medical doctor 
found that it was probable that the veteran's bilateral knee 
disability was attributable to service.  He noted the 
veteran's treatment for severe degenerative arthritis in the 
early 1970s and found, in essence, that service in general 
led to the veteran's arthritis.  He did not provide a 
rationale for determining that service led to the development 
of severe arthritis more than 25 years later, nor is there 
indication that the medical doctor took into consideration 
the veteran's employment history after service.  Therefore, 
the Board finds the opinion to be of low probative value.

Regarding the opinion contained in the September 2006 VA 
examination report, the examiner reviewed the record and 
examined the veteran.  She considered the veteran's 
contentions and indicated consideration of the circumstances 
of his service and post-service work.  She provided rationale 
for her opinion - delineating the bases and considerations 
that she took into account when making her opinion.  The 
Board finds that the opinion has substantial probative value.  
Based upon a review of the record and supported by a 
rationale with citation to the clinical record, this opinion 
by itself outweighs the other opinions combined because of 
the defects in those earlier opinions as described above.

To the extent that the veteran's contention that he has had a 
bilateral knee disability since service (see 38 C.F.R. 
§ 3.303), his contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
bilateral knee disability for more than 25 years.  The Board 
is cognizant that the veteran and his wife contend that the 
veteran has a bilateral knee disability that is attributable 
to service.  The veteran and his wife, however, have not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the veteran's osteoarthritis of the 
knees, which was diagnosed on the basis of X-ray examination, 
is not the type of disability that can be diagnosed by a 
layman.  Jandreau, supra.  Thus, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise to diagnose arthritis of the 
knees.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
In this case, he cannot provide a competent opinion regarding 
diagnosis or causation.

The undersigned has fully considered the veteran's 
contentions, including those set forth in writing and orally 
at a personal hearing, along with his wife's statements.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records show no knee injury 
or disability, the record is devoid of contemporaneously 
recorded medical evidence of any complaints, clinical 
findings or X-ray evidence indicative of a knee disorder 
until many years post-service.  The gap of time of between 
the alleged service and the first medical or X-ray evidence 
of a diagnosis of a disability of either knee is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  As to the 
veteran's contention that his bilateral knee disability 
developed post-service but as a result of his in-service 
duties, as noted above, the preponderance of the evidence is 
against such a finding.  See Boyer, Mercado-Martinez, Voerth, 
supra. 

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
osteoarthritis of the knees must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for osteoarthritis of the knees is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


